NUMBER 13-14-00706-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                  IN RE LEON GONZALES


                        On Petition for Writ of Habeas Corpus.


                               MEMORANDUM OPINION

               Before Justices Benavides, Perkes, and Longoria
                      Memorandum Opinion Per Curiam1

        On December 11, 2014, relator, Leon Gonzales, proceeding pro se, filed a petition

for writ of habeas corpus through which he seeks release from incarceration for contempt

based on his failure to pay child support. Relator contends that he has been confined

without due process of law because he was neither provided with a hearing nor afforded

the right to make bond after his incarceration.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       The purpose of a habeas corpus proceeding is not to determine the ultimate guilt

or innocence of the relator, but only to ascertain whether the relator has been unlawfully

confined. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979). In a habeas corpus

proceeding, the order or judgment being challenged is presumed to be valid. In re R.E.D.,

278 S.W.3d 850, 855 (Tex. App.—Houston [1 Dist.] 2009, orig. proceeding); In re Turner,

177 S.W.3d 284, 288 (Tex. App.—Houston [1st Dist.] 2005, orig. proceeding); Ex parte

Occhipenti, 796 S.W.2d 805, 809 (Tex. App.—Houston [1st Dist.] 1990, orig. proceeding).

In order to obtain relief by habeas corpus, the relator must establish that the underlying

order is void because of a lack of jurisdiction or because the relator was deprived of liberty

without due process of law. In re Turner, 177 S.W.3d at 288; In re Butler, 45 S.W.3d 268,

270 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). The relator bears the burden

of showing that he is entitled to relief. In re Munks, 263 S.W.3d 270, 272–73 (Tex. App.—

Houston [1st Dist.] 2007, orig. proceeding); In re Turner, 177 S.W.3d at 288.

       The form and requirements for an original appellate proceeding seeking

extraordinary relief, such as a petition for writ of habeas corpus, are delineated by the

Texas Rules of Appellate Procedure. See generally TEX. R. APP. P. 52. In addition to

other requirements, the relator must include a statement of facts supported by citations

to “competent evidence included in the appendix or record,” and must also provide “a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the appendix or record.” See generally TEX. R. APP. P. 52.3. In this

regard, it is clear that relator must furnish an appendix or record sufficient to support the

claim for relief. See id. R. 52.3(k) (specifying the required contents for the appendix); R.

52.7(a) (specifying the required contents for the record).



                                              2
       The Court, having examined and fully considered the petition for writ of habeas

corpus and the applicable law, is of the opinion that relator has not met his burden to

obtain relief. Although relator has provided the Court with documentation pertaining to

the administrative writ of withholding sent to relator’s employer, relator has not furnished

the Court with any other documents or pleadings pertinent to this proceeding.

Accordingly, relator’s petition for writ of habeas corpus is DENIED without prejudice. See

TEX. R. APP. P. 52.8(a).


                                                                      PER CURIAM


Delivered and filed the
18th day of December, 2014.




                                             3